Citation Nr: 0802723	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a right leg 
disorder.  

4.  Entitlement to service connection for a left leg 
disorder.

5.  Entitlement to service connection for a gynecologic 
disorder.  

6.  Entitlement to a rating in excess of 10 percent for a 
right deltoid strain.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for a chronic lower back strain.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from November 1977 to 
November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In June 2007, a hearing was held at the RO, before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The rating of the chronic lower back strain is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The preponderance of evidence establishes that the 
veteran does not have a left arm disorder related to her 
active service or to any incident therein.  

2.  The preponderance of evidence establishes that the 
veteran does not have a neck disorder related to her active 
service or to any incident therein.  

3.  The preponderance of evidence establishes that the 
veteran does not have a right leg disorder related to her 
active service or to any incident therein.  

4.  The preponderance of evidence establishes that the 
veteran does not have a left leg disorder related to her 
active service or to any incident therein.  

5.  The preponderance of evidence establishes that the 
veteran does not have a gynecologic disorder related to her 
active service or to any incident therein.  

6.  The service-connected right deltoid strain is manifested 
by a restriction of right shoulder motion to approximately 
shoulder level, and no greater restriction.  


CONCLUSIONS OF LAW

1.  A left arm disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

2.  A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

3.  A right leg disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

4.  A left leg disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

5.  A gynecologic disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  

6.  The criteria for a disability rating of 20 percent, and 
no more, for a right deltoid strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5201 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, the initial statutory notice letter was sent to 
the veteran in August 2002, prior to the initial AOJ 
decision.  This letter informed the veteran of what evidence 
was required to substantiate the claims and of the veteran's 
and VA's respective duties for obtaining evidence.  The 
veteran was also, essentially, asked to submit relevant 
evidence and/or information in her possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

As to the right deltoid strain, the veteran had actual 
knowledge of her right to appeal the initial rating and did 
so.  This shows that she was not prejudiced by lack of 
notice.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all service, VA 
and private medical records identified by the veteran and has 
had her examined.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

Left Arm, Neck, and Right and Left Leg Disorders

It is not enough to show injury during service, there must 
currently be a residual disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  At her Board hearing, in June 
2007, the veteran testified that her work as a welder in 
service required her to work in squatting and other difficult 
positions and that she had injured her knees in an automobile 
accident during service, in 1993.  She felt that either or 
both circumstances caused current left arm, neck, and right 
and left leg disorders.  While the veteran is competent to 
recount her experiences during service, she does not have the 
medical training and expertise to link those experiences to a 
current disability.  38 C.F.R. § 3.159(a) (2007).  

Review of the service medical records does not disclose any 
chronic left arm, neck, right leg, or left leg disorders.  On 
examination for separation from service, in August 1997, the 
veteran's neck, upper extremities, and lower extremities were 
normal.  The separation examination provides competent 
evidence against the claim.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  However, there is no competent medical evidence 
documenting arthritis during the year after the veteran 
completed her active service.  

While extensive recent medical records have been received, 
there is nothing in them that would connect a current left 
arm, neck, or leg disorder to any automobile or work injury 
in service.  The RO did obtain an opinion as to a connection.  
The veteran was examined in January 2006 and her claims file 
and records were reviewed in detail.  The examiner was able 
to link the veteran's low back disability to service.  
However, he also expressed an opinion to the effect that left 
shoulder, neck, and right and left leg problems could not be 
linked to service.  Neither the examiner nor any other 
competent medical professional has linked left shoulder, 
neck, or right or left leg disorders to the service-connected 
back disability.  

Conclusion

There is no competent medical evidence linking current left 
shoulder, neck, and right and left leg disorders to any 
disease or injury in service.  The reports of the August 1997 
separation examination and the recent January 2006 VA 
examination provide competent evidence against a connection.  
This medical evidence forms the preponderance of competent 
evidence in this case.  Since this preponderance of evidence 
is against the claims, the benefit of the doubt doctrine is 
not applicable, and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

A Gynecologic Disorder

During her June 2007 Board hearing, the veteran described 
gynecologic symptoms in service.  The service medical records 
document several episodes.  She also testified of post 
service treatments and there are supporting records.  
However, as noted above, there must currently be a residual 
disability.   Brammer, at 225.  There must be a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Without competent medical evidence of a current disability or 
persistent symptoms of a disability, VCAA does not require VA 
to have the claimant examined or to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d)(2) (West 2002).  In this case, the 
pertinent medical records have been obtained.  In March 2005, 
the veteran was examined by her private health care 
providers.  There were normal appearing external female 
genitalia.  The vaginal mucosa were moist and rugated.  There 
was a multiparous cervix.  There was no cervical tenderness 
or masses palpable or adnexa on bimanual examination.  The 
assessment was a routine physical examination.  A pap smear 
was obtained.  The pathology study of the smear was negative.  
This normal examination is the most recent and there is 
nothing in the record that would indicate the more recent 
development of gynecologic symptoms.  

Conclusion

Once again, the medical reports provide the preponderance of 
evidence.  On this claim, that preponderance of evidence 
shows the veteran does not have a current gynecologic 
disorder for which service connection could be granted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Right Deltoid Strain

During her June 2007 Board hearing, the veteran testified 
that her right shoulder remained significantly symptomatic 
and required a brace, as well as treatment with exercise, 
message, and a home electric shock unit.  She described how 
it limited her current employment as a tool and parts 
attendant.  Overhead work reportedly caused sharp pains.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

At the outset, the Board notes that claims for increased 
ratings require consideration of entitlement to such ratings 
during the entire relevant time period involved, i.e. from 
the date the veteran files a claim which ultimately results 
in an appealed RO decision, and contemplate "staged 
ratings" where warranted.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).

The March 2003 rating decision increased the evaluation for 
the service-connected right deltoid strain from 0 to 10 
percent, under diagnostic code 5202.  That rating criteria 
provides:  

Impairment of the humerus, with loss of the head of the 
humerus (flail shoulder) will be rated as 80 percent 
disabling for the major upper extremity.  A nonunion of the 
humerus (false flail joint) will be rated as 60 percent 
disabling for the major upper extremity.  Fibrous union of 
the humerus will be rated as 50 percent disabling for the 
major upper extremity.  Recurrent dislocation of the humerus 
at scapulohumeral joint, with frequent episodes and guarding 
of all arm movements will be rated as 30 percent disabling 
for the major upper extremity.  Where there are infrequent 
episodes of recurrent dislocation of the humerus at 
scapulohumeral joint, and guarding of movement only at 
shoulder level, the disability rating will be 20 percent for 
either upper extremity.  Malunion of the humerus, with marked 
deformity will be rated as 30 percent disabling for the major 
upper extremity.  Malunion of the humerus with moderate 
deformity will be rated as 20 percent disabling for either 
upper extremity.  38 C.F.R. Part 4, Code 5202 (2007).  

Also relevant in this case is diagnostic code 5201, which 
provides:  

Limitation of motion of the arm to 25° from the side will be 
rated as 40 percent disabling for the major arm.  Limitation 
of motion of the arm to midway between side and shoulder 
level will be rated as 30 percent disabling for the major 
arm.  Limitation of motion of the arm at shoulder level will 
be rated as 20 percent disabling for the major or minor arm.  
38 C.F.R. Part 4, Code 5201 (2007).  

It is notable that neither of these criteria provide a 10 
percent or noncompensable rating.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2007).  

The report of the January 2006 VA examination shows that 
forward flexion went from 0 to 160 degrees, which does not 
approximate any of the above criteria for a compensable 
rating.  However, shoulder abduction went from 0 to 94 
degrees and repetitive motion reduced this by 5 degrees, to 
89 degrees.  This approximates shoulder level and warrants a 
20 percent evaluation under diagnostic code 5201.  See 
38 C.F.R. §§ 4.7, 4.71, Plate I (2007).  

Neither the VA records nor the private records indicate a 
greater restriction of motion which would approximate any 
applicable criteria for a rating in excess of 20 percent.  

Review of the private medical records shows that they do not 
provide adequate information to rate the disability.  Several 
recent reports describe right shoulder motion as "full."  
Such a description is not adequate for rating purposes.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, the 
private reports do not reflect consideration of the limiting 
factors that the rating schedule is based on.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  



Conclusion

Because the January 2006 VA examination provides the 
necessary information to rate the disability and reflects 
consideration of all rating criteria, it provides the most 
probative evidence as to the extent of the disability.  It 
shows that right shoulder abduction is restricted to 
approximately shoulder level warranting a rating of 20 
percent, and no more.  The January 2006 examination report 
provides the preponderance of evidence as to the extent of 
the disability.  As the preponderance of the evidence 
supports a rating of 20 percent and no more, the benefit of 
the doubt doctrine is not applicable and beyond the grant of 
20 percent, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered whether staged ratings should be 
assigned.  There is no competent evidence that shoulder 
motion has been restricted to less than shoulder level, 
warranting a higher rating.  The rating schedule does not 
provide a lesser rating.  Thus, we conclude that the right 
shoulder condition addressed has not significantly changed 
and a 20 percent rating is warranted as of the date of claim 
for increase.  


ORDER

Service connection for a left arm disorder is denied.  

Service connection for a neck disorder is denied.  

Service connection for a right leg disorder is denied.  

Service connection for a left leg disorder is denied.

Service connection for a gynecologic disorder is denied.  

A 20 percent disability rating for a right deltoid strain is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  


REMAND

A March 2006 decision by the RO granted service connection 
for a chronic low back strain, rated as 10 percent disabling.  
In a VA Form 9, Appeal to the Board of Veterans Appeals, 
received in June 2006, the veteran presented imaging studies 
of the back.  In an attached letter, she noted that she had 
not received an "update" from the RO.  

A written communication from the claimant or her 
representative expressing disagreement or dissatisfaction 
with the agency of original jurisdiction (AOJ) decision and a 
desire to contest the result constitutes a Notice of 
Disagreement (NOD).  No special wording is required.  
38 C.F.R. § 20.201 (2007).  In this case, submitting 
additional evidence shortly after a rating, using an appeal 
form, and asking the RO for an "update," shows both 
dissatisfaction and a desire to contest the 10 percent 
rating.  The June 2006 VA Form 9 and attached letter 
constitute a timely NOD as to the rating of the service-
connected lower back disability.  In reaching this 
conclusion, the Board is mindful that the regulation 
specifies that no special wording is required, and that the 
veteran did not receive the notice as to ratings and 
effective dates required by Dingess.   

Review of the claims file does not reveal a statement of the 
case (SOC) on the back rating.  Where a claimant files a NOD 
and the RO has not issued a SOC, the issue must be remanded 
to the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the claim for an increased rating for a chronic 
lower back strain is REMANDED to the AMC for the following 
action:

1.  The veteran should be provided the 
notice as to ratings and effective 
dates, required by the Court in 
Dingess.  

2.  Thereafter, the AMC should 
readjudicate the rating of the service-
connected chronic lower back strain.  
If the determination remains 
unfavorable to the veteran, she and her 
representative should be furnished a 
SOC which addresses all evidence 
associated with the claims file.  The 
veteran and her representative should 
be afforded the applicable time period 
in which to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


